Citation Nr: 1822455	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-24 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral hip condition, to include as secondary to service-connected lumbosacral musculoligamentous strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to December 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Baltimore, Maryland. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript of the hearing has been associated with the claims file.

The Board remanded the Veteran's claim in October 2017 to obtain a supplemental VA opinion.  The requested development on remand has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the matter is properly before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's current bilateral hip condition is causally related to an event, injury, or disease in service.

2.  The preponderance of the evidence is against a finding that the Veteran's current bilateral hip condition is caused or aggravated by his service-connected lumbosacral musculoligamentous strain.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip condition have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310(a) (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Pursuant to 38 C.F.R. § 3.303(b), when a chronic disease is not present, a Veteran may establish the second and third elements of service connection by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a Veteran can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b). 

It is not in dispute that the Veteran has a current bilateral hip condition.  What must be resolved is whether the current disability is etiologically related to service.  The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hip condition.  

At the outset, the Board notes that the Veteran's service treatment records (STRs) are silent for any complaints, treatment, or diagnoses related to a bilateral hip condition.

Nevertheless, the Veteran contends that he has experienced hip pain since 2003.  See e.g., December 2015 Primary Care Note.  Although the Veteran is competent to describe symptoms of pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

As such, the earliest clinical record of a diagnosed hip condition following service is a March 2010 treatment record, almost five years after separation from service.  See March 2010 Primary Care Note (X-ray shows mild bilateral hip trochanter bursitis).  While not dispositive, the lapse of time between separation from active service and the earliest documentation of a claimed disability is a factor that weighs against the Veteran's claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A January 2018 VA examination opinion constitutes negative medical evidence weighing against the Veteran's claim.  Notably, the examiner reported that the Veteran's bilateral hip condition was less likely than not incurred in or caused by service.  In support of her determination, the examiner notes that the Veteran was not diagnosed with a chronic hip condition until his June 2015 VA examination.  At that time, X-ray of the hips showed minimal degenerative changes, and the Veteran was diagnosed with degenerative joint disease of the hips.  In addition, there is no evidence that the Veteran sought treatment for, or was diagnosed with, a hip condition while in service.  Therefore, the Board finds that the VA examination, taken as a whole, is probative evidence weighing against the Veteran's claim.

The Board has also considered whether the Veteran is entitled to service connection for his bilateral hip condition, as secondary to his service-connected lumbosacral musculoligamentous strain.  The Board finds that the preponderance of the evidence is against this theory of the Veteran's claim.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Here, the evidence of record does not indicate that the Veteran's bilateral hip condition is either caused or aggravated by his service-connected lumbosacral musculoligamentous strain.

In June 2015, the Veteran was afforded a VA examination.  The Board finds this VA examination opinion to be negative medical evidence weighing against the Veteran's claim.  The examiner reported that it is less likely than not that the Veteran's bilateral hip condition was due to his lumbar strain.  In support of his opinion, the examiner noted that the hips are not dependent on the back, and therefore a back condition, such as a strain, would not cause a bilateral hip condition.  The examiner determined that the Veteran's newly discovered leg length discrepancy was more likely the cause of his bilateral hip condition.  

As the June 2015 examination report did not address whether the Veteran's bilateral hip condition was aggravated by his back, the Board remanded the claim in October 2017 for an addendum opinion.  In January 2018, a VA examiner opined that the Veteran's leg length discrepancy was more likely the cause of his bilateral hip condition.  The examiner stated that the Veteran's lumbosacral strain would have no anatomical and mechanical impediment or etiology for the Veteran's bilateral hip condition, and there were no medical studies to suggest a correlation between the two conditions.  Furthermore, although peripheral nerve sciatica causing pain in the hips may be related to the Veteran's chronic lumbar spine condition, an orthopedic condition involving the hips would not be related.  As a hip condition has no correlation with a back condition, the Veteran's bilateral hip condition would not be aggravated by his lumbosacral musculoligamentous strain.  

In making its determination, the Board has also considered the Veteran's own statements, made in support of his claim.  At the outset, the Board notes that, in this case, the Veteran has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a bilateral hip condition falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran has not shown that he possesses the medical training and credentials necessary to opine as to the medical etiology of his current bilateral hip condition.  Furthermore, the question of whether the Veteran's bilateral hip condition was caused or aggravated by his service-connected lumbosacral musculoligamentous strain can only be answered based on medical expertise that cannot be identified by a lay person.  While the Veteran can observe an onset or worsening of symptoms, he is not competent to determine whether those symptoms are related to a service-connected disability or to other unrelated causes.  Jandreau, 492 F.3d at 1377.  

Accordingly, in this case, the Board finds that the elements of service connection, to include on a secondary basis, have not been met.  The probative and competent medical evidence does not demonstrate the presence of a bilateral hip condition in service, as explained above.  In addition, the Board also finds that presumptive service connection is not warranted because there is no evidence that the Veteran was diagnosed with or suffered from arthritis within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  The evidence of record mentioning a diagnosis of arthritis is during the June 2015 VA examination report, which is almost 10 years after service.  Furthermore, the probative and competent medical evidence also does not indicate that the Veteran's bilateral hip condition is either caused or aggravated by his service-connected lumbosacral musculoligamentous strain.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for a bilateral hip condition, to include as secondary to service-connected lumbosacral musculoligamentous strain is denied.  See 38 U.S.C.§5107(b).


ORDER

Entitlement to service connection for a bilateral hip condition, to include as secondary to service-connected lumbosacral musculoligamentous strain is denied.




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


